Citation Nr: 9909044	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a left hip 
shrapnel wound, with a painful left knee, and postoperative 
residuals of a total left hip replacement, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for muscular low 
back pain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right greater 
trochanteric bursitis with knee pain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


REMAND

The VA Form 9, dated in June 1998, reflects the veteran's 
request to have a personal hearing at the RO before a Member 
of the Board.  The veteran confirmed his request in February 
1999 correspondence.  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board of Veterans' Appeals, sitting in 
Lincoln, Nebraska, to be conducted at the 
next available date.

Should the veteran withdraw his request, the case should be 
returned to the Board for further consideration.  The Board 
intimates no opinion as to the ultimate

outcome of this case.  The appellant need take no action 
until he is otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Claims for Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


